Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Receipt of claim amendments and arguments filed on 01/29/2021 is acknowledged. Claims 1 and 3-12 are currently pending. Rejections and objections not reiterated herein have been withdrawn in view of the amendments and/or arguments.
Claims 1 and 3-12 are the subject of this Final Office Action. The new grounds of rejection has been necessitated by the amendments.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6-11 recite the limitation "compound of formula A".  There is insufficient antecedent basis for this limitation in the claims. The claims should be amended to recite “compound of formula A1 or A2 according to claim 1”
Claim 6 recites terms that do not appear to be disorders. It is unclear what is meant by treating bipolar disorder I depressed, hypomanic, manic and mixed form, mixed features, melancholic features, atypical features, mood-congruent psychotic 

Allowable subject matter
The compounds of formula A of claim 1 are allowable over the prior art. The closest prior art was cited in this application’s specification and is WO 2015/130905, with compound 100 being the compound closest to the claimed invention. The prior art structures have plenty of variables and options to choose from and the specification doesn’t guide one to the products instantly claimed. The examples in the prior art don’t set a trend/guide for one to select compound 100 as lead compound out of over a hundred compounds which are better in activity and closer to each other in structure.

Conclusion
Claims 1, 3-5 and 12 are allowable. Claims 6-11 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE RODRIGUEZ-GARCIA whose telephone number is (571)270-5865.  The examiner can normally be reached on Monday-Friday 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph K McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/VALERIE RODRIGUEZ-GARCIA/           Primary Examiner, Art Unit 1626
03/04/2021